t c memo united_states tax_court robert s brooks petitioner v commissioner of internal revenue respondent docket no filed date p failed to file an income_tax return or pay any amount of federal_income_tax for r issued a notice_of_deficiency for the amount of the income_tax plus additions to tax p filed a petition for review of the deficiency and both parties have moved for summary_judgment held summary_judgment in favor of r is appropriate with respect to p’s liability for the federal_income_tax plus the addition_to_tax for failure_to_file a return summary_judgment is not appropriate for the additions to tax for failure_to_pay_tax shown on a return or failure to make estimated_tax payments robert s brooks pro_se innessa glazman-molot for respondent memorandum opinion nims judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for respondent also determined additions to tax of dollar_figure for failure_to_file a return under sec_6651 dollar_figure for failure_to_pay_tax shown on a return under sec_6651 and dollar_figure for failure to pay estimated_tax under sec_6654 petitioner objects to paying the income_tax on numerous grounds all of which are protester-type arguments the issues for our determination are whether respondent correctly determined petitioner’s tax_liability and the additions to tax both parties have moved for summary_judgment pursuant to rule unless otherwise indicated all section references are to the internal_revenue_code in effect for the tax_year in issue and all rule references are to the tax_court rules_of_practice and procedure background at the time he filed the petition in this case petitioner resided in west virginia in petitioner received w-2 income in the amount of dollar_figure from the arlington county school board he also received interest_income in the amount of dollar_figure from first exchange bank in mannington west virginia petitioner did not have any income taxes withheld and he made no other tax_payments for the year petitioner did not file an income_tax return for respondent asserts that on date a substitute for return was filed on petitioner’s behalf pursuant to sec_6020 on date respondent mailed a notice_of_deficiency to petitioner showing the calculated income_tax along with additions to tax and interest after brief correspondence with the internal_revenue_service irs petitioner filed his petition challenging the deficiency and resulting additions to tax discussion petitioner makes various tax protester-type arguments ultimately concluding that no statutes render him liable for federal income taxes for example among other things petitioner claims in his amended petition that no deficiency for exists based on the definition of deficiency that since he received no income in the constitutional sense he had no taxable_income for and that because he received no income in the constitutional sense he determined that he had no taxable_income and therefore no tax_liability to report as we have said of similar arguments on previous occasions petitioner’s arguments are frivolous we need not refute them with somber reasoning and copious citation of precedent to do so might suggest that they have some colorable merit see 737_f2d_1417 5th cir guthrie v commissioner tcmemo_2006_81 we hold that petitioner is liable for federal_income_tax for and the deficiency of dollar_figure as determined by respondent summary_judgment for this deficiency is granted in favor of respondent as previously stated respondent also seeks additions to tax of dollar_figure for failure_to_file a return under sec_6651 dollar_figure for failure_to_pay_tax shown on a return under sec_6651 and dollar_figure for failure to pay estimated_tax under sec_6654 under sec_7491 the commissioner has the burden of production as to whether a taxpayer is liable for an addition_to_tax and must provide sufficient evidence showing that imposing the addition_to_tax is appropriate in the particular case 116_tc_438 respondent has met this burden of production for the sec_6651 failure_to_file addition_to_tax respondent has shown that petitioner did not file an income_tax return for and petitioner has set forth no specific facts showing that there is a genuine issue for trial as to whether his failure_to_file was due to reasonable_cause accordingly petitioner is liable for the dollar_figure addition_to_tax under sec_6651 and we shall grant summary_judgment in favor of respondent on this issue we hold that summary_judgment is not appropriate regarding the dollar_figure addition_to_tax pursuant to sec_6651 for failure_to_pay_tax shown on a return by the due_date for payment for the sec_6651 addition_to_tax to apply there must be an amount of tax shown on a return 120_tc_163 even where the taxpayer did not file a valid_return as in this case a return filed by the secretary pursuant to sec_6020 is treated as a return filed by the taxpayer under sec_6651 however we have required that certain elements be present for qualification as a substitute return under sec_6020 for sec_6651 purposes to constitute a substitute return within the meaning of sec_6020 the components held out to be a return need to be subscribed contain sufficient information from which petitioner’s tax_liabilities can be calculated and purport to be a return see 91_tc_926 we have held that certain combinations of items meet this standard and have declined to deem others sufficient for example in hennard v commissioner tcmemo_2005_ an unsubscribed form_1040 u s individual_income_tax_return a revenue agent’s report containing sufficient information to calculate petitioner’s tax_liability a form_4549 income_tax examination changes and a form sec_6020 certification signed by respondent’s examination operations manager combined to yield a substitute return an unsubscribed form_1040 along with the attached revenue agent’s report containing all relevant information also qualified as a substitute return in millsap v commissioner supra finally in conovitz v commissioner tcmemo_1980_22 we held that a form_1040 with the taxpayer’s name address and social_security_number plus a form 1902-e explanation of adjustments showing petitioner’s wages standard_deduction and exemption that was prepared at the same time and in conjunction with the form_1040 was a substitute return in contrast to the above cases we have declined to accept other combinations of evidence as substitute returns for sec_6651 purposes a record containing a substantially blank and unsubscribed form_1040 filed date a notice of proposed adjustments dated date and a revenue agent’s report attached to the notice which contained sufficient information from which to calculate petitioner’s tax_liability nevertheless did not meet the standard in cabirac v commissioner supra in spurlock v commissioner tcmemo_2003_124 an untranslatable computer printout noting a received date of date form_1040 with petitioner’s name address social_security_number and filing_status dated date both computer-generated and manual forms examination closing record showing petitioner’s tax_liability payments and adjustments form_4549 income_tax examination changes dated date and signed 30-day_letter dated date did not constitute a substitute for return sfr in a final example a statement of account showing sfr document locator numbers for what were presumed to be dummy returns showing only taxpayer’s name address and social_security_number did not qualify as an sfr in 86_tc_433 affd in part revd in part on a different issue 851_f2d_1492 d c cir in 127_tc_200 a form_4340 certificate of assessments payments and other specified matters containing a cryptic reference to a substitute for return was not considered sufficient for purposes of sec_6020 in this case respondent asserted in his motion for summary_judgment that an sfr was prepared on petitioner’s behalf on date respondent offered this purported return in an attached exhibit containing only a form sec_6020 certification signed by respondent’s exam operations manager a form_4549 income_tax examination changes and a substantially incomprehensible computer printout of numbers and symbols notably missing is anything resembling a form_1040 or a transcript of account showing the entry of data used to establish the taxpayer’s irs account as claimed in the certification in a separate exhibit respondent offered a printout of petitioner’s irs account as evidence that an assessment had not been made in this case though this printout appears to reflect an sfr entry on date with an accompanying document_locator_number this printout lacks any pertinent information besides the taxpayer’s social_security_number even if we were to reasonably infer that the administrative sfr entry corresponds to a dummy_return for petitioner for the year see phillips v commissioner supra pincite we cannot say that these documents meet the requirements of a sec_6020 return an assortment of documents spread throughout the record though altogether providing the requisite information does not constitute a return cabirac v commissioner supra pincite furthermore simply being able to determine the tax_liability from respondent’s files does not accord them status as a return spurlock v commissioner tcmemo_2003_124 indeed if such a lack of formality were to prevail the sec_6651 penalty would be appropriate in every case by virtue of sec_6020 and sec_6651 cabirac v commissioner supra pincite overall to say that respondent’s evidence in this case shows that a return meeting the requirements of sec_6020 was filed is too much of a stretch especially given respondent’s burden of production we therefore hold that neither petitioner nor respondent is entitled to summary_judgment on this issue respondent also has not met the burden of production with respect to the sec_6654 addition_to_tax for failure to make estimated_tax payments to meet this burden respondent must show that petitioner had a required_annual_payment as set forth in sec_6654 wheeler v commissioner supra pincite the required_annual_payment equals the lesser_of percent of the tax_shown_on_the_return for the taxable_year or percent of the tax for such year if no return is filed or percent of the tax shown on the individual’s return_for_the_preceding_taxable_year if the individual filed a return for that preceding year sec_6654 we know that percent of the tax for the taxable_year is dollar_figure percent of dollar_figure but respondent has not offered anything showing either the amount of tax shown on petitioner’ sec_2001 return or whether petitioner failed to file a return for since the possibility exists that petitioner filed a return for on which the amount of tax shown was zero thus making the lesser_of the two amounts equal to zero for purposes of sec_6654 we therefore cannot definitively conclude that petitioner had a required_annual_payment summary_judgment is not appropriate on this issue an appropriate order will be issued
